DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1, the prior art of record does not teach nor suggest in the claimed combination a contactor assembly, comprising: a first conductor rotatable about a longitudinal axis and having a first set of axially extending protrusions, each of the first set of extending protrusions including a first radially extending angular face and a second radially extending angular face, and wherein the first angular face of one of the first set of extending protrusions is adjacent to the second angular face of another of the first set of extending protrusions; and a second conductor aligned with the longitudinal axis and rotationally fixed and having a second set of axially extending protrusions interdigitally arranged with the first set of protrusions, each of the second set of extending protrusions including a third radially extending angular face and a fourth radially extending angular face, and wherein the third angular face of one of the second set of extending protrusions is adjacent to the fourth angular face of another of the second set of extending protrusions; wherein at least a subset of the first set of extending protrusions and at least a subset of the second set of protrusions are conductively connected when the first conductor is rotated about the longitudinal axis to a first rotational position, and wherein the first set of extending protrusions and the second set of protrusions are not conductively connected when the first conductor is rotated about the longitudinal axis to a second rotational position; and wherein, when interdigitally arranged, the first face of the first set of extending protrusions is facing the third face of the second set of extending protrusions, and the second face of the first set of extending protrusions is facing the fourth face of the second set of extending protrusions.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 17, the prior art of record does not teach nor suggest in the claimed combination a method of operating a contactor assembly, the method comprising: selectively applying a rotational force, by a controller module, relative to a first conductor rotatable about a longitudinal axis and having a first set of axially extending protrusions, each of the first set of extending protrusions including a first radially extending angular face and a second radially extending angular face, and wherein the first angular face of one of the first set of extending protrusions is adjacent to the second angular face of another of the first set of extending protrusions, such that the rotational force rotates the first conductor to conductively intermesh a conductive face of the first set of extending protrusions with a conductive face of a second set of extending protrusions of a second conductor axially aligned with the first conductor, each of the second set of extending protrusions including a third radially extending angular face and a fourth radially extending angular face, and wherein the third angular face of one of the second set of extending protrusions is adjacent to the fourth angular Serial Number: 16/436,318Examiner: Bernard Rojas Filed: June 10, 2019Group Art Unit: 2837 Page 5 of 10 face of another of the second set of extending protrusions, and wherein, the first set of extending protrusions are interdigitally and axially arranged with the second set of extending protrusions, such that the first face of the first set of extending protrusions is facing the third face of the second set of extending protrusions, and the second face of the first set of extending protrusions is facing the fourth face of the second set of extending protrusions.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 11/11/2021, with respect to amended claims 1-5 and 9-20 have been fully considered and are persuasive.  The previous rejection(s) of amended claims 1-5 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837